DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 10/19/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the method and apparatus claims would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Please refer to MPEP § 808.02, "Establishing Burden", "A different field of search" for more detail.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 7 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Liang (U.S. Publication 2009/0134173). 
Regarding claim 1, Liang (U.S. Publication 2009/0134173) teaches A reactor for carrying out a melt transesterification reaction at a reactor temperature of 160 to 300°C and a reactor pressure of 5 to 200 mbar (figure 1, the materials and temperature/pressure considered intended use of the reactor vessel 20), a cylindrical tank comprising a top, a side, and a bottom wherein the bottom is convex extending away from the top (item 20 with a top proximate item 34, a side proximate item 26, and a convex bottom proximate item 44), a stirring shaft disposed within the cylindrical tank along an axis thereof so that it is rotatable from outside of the cylindrical tank (see bottom of the tank, a stirring shaft extends into the vessel, and is driven from below outside the tank), and impeller extending from the stirring shaft comprising a plurality of blades that are each independently at an angle alpha from an orthogonal of the axis (see hubs on shaft, each hub with 3 blades is considered reading on an impeller, each blade has an angle alpha from an orthogonal); a reactant solution inlet (item 36 has an opening that can be used to fit into the vessel); a reaction solution outlet (outlet nozzle); an externally located heat exchanger in fluid communication with the cylindrical tank via a recirculation stream and a heated stream (inlet nozzle 30 and outlet nozzle 32 are in fluid communication with the jacket 22 of the vessel, and would inherently require fluid being delivered externally to the jacket in order for the heat jacket to function, paragraph 16 teaches a heat exchanger that is not shown in the drawings).  
Regarding claim 2, Liang teaches wherein a lower impeller and an upper impeller extend from the stirring shaft wherein the lower impeller and the upper impeller are both three blade impellers (see figure 3 which shows two sets of impellers, one lower and one upper impeller, and each impeller has 3 blades).
Regarding claim 5, Liang teaches wherein the lower impeller and the upper impeller direct a fluid flow in a direction of the stirring shaft towards the bottom of the cylindrical tank (the impeller blades are considered capable of moving material towards the bottom of the tank, the specific downward movement is a function of the direction in which the blades are rotated based on the blade angles).
Regarding claim 6, Liang teaches wherein the externally located heat exchanger is in fluid communication with the cylindrical tank via the recirculation stream that connects a recirculation outlet with the externally located heat exchanger and the heated stream that connects a recirculation inlet with the externally located heat exchanger (item 22 heat transfer jacket would inherently require an external heat source in order to function, see inlet and outlet nozzles 30 and 32, respectively).
Regarding claim 7, Liang teaches wherein the cylindrical tank is free of internally located heating coils (there are no heating coils in the tank in figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (U.S. Publication 2009/0134173).
Regarding claims 3 and 4, Liang shows an offset blade configuration in figure 1 (see impeller blade configuration in figure 1) but is silent to the specific angle configuration. Regarding claim 8, Liang discusses various vessel heights (paragraph 17) but is silent to the specific ratios.  
Regarding claims 3 and 4, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the angle of the offset configuration in order to control the degree of mixing since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Regarding claim 8, Absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the size of the reactor in order to control the amount of material being mixed since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774